DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 10/29/2021.  
Claims 1-26 are pending in the case.  
No claims have been cancelled.  
Claims 2-26 have been added.  
Claims 1, 12 and 19 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 2011/0295788 A1, published 12/01/2011, hereinafter “Kowalski”) in view of Cao et al. (US 2017/0308620 A1, filed on 04/21/2016, hereinafter “Cao”).

Independent Claim 1:
	Kowalski discloses a method comprising:
receiving, at one or more hardware processors of a machine, a natural language query including a set of terms (Kowalski: Fig. 3 step 310, ¶ [0032]); 
generating, by the one or more hardware processors, using a graph database, a graph query including graph terms corresponding to the set of terms of the natural language query, the generating the graph query comprising (Kowalski: Fig. 1 and Fig. 3 steps 320-350, ¶ [0018], [0023], [0032].): 
parsing the natural language query to generate an intermediate representation of the search query (Kowalski: Fig. 3 steps 320, ¶ [0032].); and 
selecting, based on the intermediate representation, terms defined by the graph database as graph terms corresponding to terms of the natural language query (Kowalski: Fig. 3 steps 330-340, ¶ [0032], [0036].); 
searching the graph database using the graph query (Kowalski: Fig. 3 step 350, ¶ [0032].); and 
returning a set of results based on the searching (Kowalski: Fig. 3 step 350 and Fig. 4, ¶ [0032]-[0033].).
Kowalski does not appear to expressly teach a method wherein the graph database comprises a plurality of sub-graphs and the searching is on one or more sub-graphs of the plurality of sub-graphs.
wherein the graph database comprises a plurality of sub-graphs and the searching is on one or more sub-graphs of the plurality of sub-graphs (A graph query is generated by parsing a natural language query and is used to search sub-graphs of a graph database, Cao: Figs. 1 and 2, ¶ [0006], [0024], [0305], [0316].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski wherein the graph database comprises a plurality of sub-graphs and the searching is on one or more sub-graphs of the plurality of sub-graphs, as taught by Cao.
One would have been motivated to make such a combination in order to increase search efficiency when querying large graphs (Cao: ¶ [0001]-[0003].).

Claim 4:
	The rejection of claim 1 is incorporated.  Kowalski in view of Cao further teach a method wherein parsing the natural language query comprises using a grammar rule, a syntax rule, a lexicon, and/or a language model defined by the graph database (Kowalski: ¶ [0026], [0032].).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao and further in view of Neely, III et al. (US 2012/0259895 A1, published 10/11/2012, hereinafter “Neely”).

Claim 2:
	The rejection of claim 1 is incorporated.  Kowalski in view of Cao does not appear to expressly teach a method wherein the plurality of connected sub-graphs are connected via a canonical layer, wherein the canonical layer comprises nodes and edges indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs.
	However, Neely teaches a method wherein the plurality of connected sub-graphs are connected via a canonical layer, wherein the canonical layer comprises nodes and edges indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs (Neely: ¶ [0009], [0061], [0104], [0137]-[0138].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao wherein the plurality of connected sub-graphs are connected via a canonical layer, wherein the canonical layer comprises nodes and edges indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs, as taught by Neely.
	One would have been motivated to make such a combination in order to provide efficient analysis of data comprises within the graph database (Neely: ¶ [0004], [0009], [0061], [0104], [0137]-[0138].).

Claim 3:
	The rejection of claim 2 is incorporated.  Kowalski in view of Cao and further in view of Neely further teaches a method further comprising generating the canonical layer by using a machine learning technique to generate a model to incorporate the nodes and edges into the canonical layer (The ontological semantic layer is automatically constructed by using LISA (machine learning technique to generate a model), Neely: ¶ [0053], [0061], [0104]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao and further in view of Neo4J (“How Graph Search Works”, available 06/13/2013, hereinafter “Neo4J”).

Claim 5:
	The rejection of claim 4 is incorporated.  Kowalski in view of Cao does not appear to expressly teach a method wherein the grammar rule is generated at least in part using a graph schema of the graph database.
	However, Neo4J teaches a method wherein the grammar rule is generated at least in part using a graph schema of the graph database (“A user types what they are looking for in their own words. Their words are parsed in context and compared against a grammar of relationships the system understands”, Neo4J: page 2.  Examiner considers the “grammar of relationships” to be the graph schema of the graph database.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in wherein the grammar rule is generated at least in part using a graph schema of the graph database, as taught by Neo4J.
	One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s natural language query (Neo4J: page 2).

Claim(s) 6, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao and further in view of Kuchmann-Beauger et al. (US 2013/0262501 A1, published 10/03/2013, hereinafter “Kuchmann”).

Claim 6:
	The rejection of claim 4 is incorporated.  Kowalski in view of Cao does not appear to expressly teach a method wherein: 
generating the graph query comprises performing an entity detection operation using the language model; and 
the language model is trained on name-type attributes of nodes in the graph database.
However, Kuchmann teaches a method wherein: 
generating the graph query comprises performing an entity detection operation using the language model (When the query is parsed, entities are identified in the query, wherein the entities correspond to entities defined in a semantic layer or other ontologies representing data sources (language models), Kuchmann: abstract, ¶ [0031]-[0033], [0036], [0045]-[0046], [0077]-[0078].); and
the language model is trained on name-type attributes of nodes in the graph database (The entity recognition 140 identifies business entities in the question correspond to entities defined in a semantic layer (trained on nodes in the graph database), Kuchmann: ¶ [0014], [0032], [0045].  The entities can be identified by names, Kuchmann: ¶ [0033].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao wherein: 
generating the graph query comprises performing an entity detection operation using the language model; and 
the language model is trained on name-type attributes of nodes in the graph database, as taught by Kuchmann.
One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s natural language query (Kuchmann: abstract, ¶ [0031]-[0033], [0036], [0045]-[0046], [0077]-[0078]).

Independent Claim 19:
	Kowalski discloses a non-transitory processor-readable storage medium comprising instructions that, when executed by one or more processors of a device, cause the device to implement operations comprising (Kowalski: Fig. 10, ¶ [0089], [0090].): 
receiving a natural language query including a set of terms (Kowalski: Fig. 3 step 310, ¶ [0032]); 
parsing, using a graph database, the natural language query to generate a graph query including graph terms corresponding to the set of terms of the natural language query (Kowalski: Fig. 3, ¶ [0018], [0026], [0032].); 
search the graph database using the graph query; and 
return a set of results based on the search (Kowalski: Fig. 3 step 350 and Fig. 4, ¶ [0032]-[0033].).
Kowalski does not appear to expressly teach a medium wherein:
the graph database comprises a plurality of sub-graphs each associated with a respective knowledge domain; and
the searching is on one or more sub-graphs of the plurality of sub-graphs.
However Cao teaches a medium wherein:
the graph database comprises a plurality of sub-graphs each associated with a respective dataset (Cao: Fig. 1, ¶ [0006], [0029]); and 
the searching is on one or more sub-graphs of the plurality of sub-graphs (A graph query is generated by parsing a natural language query and is used to search sub-graphs of a graph database, Cao: Figs. 1 and 2, ¶ [0006], [0024], [0305], [0316].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Kowalski wherein:
the graph database comprises a plurality of sub-graphs each associated with a respective dataset; and 
the searching is on one or more sub-graphs of the plurality of sub-graphs, as taught by Cao.
One would have been motivated to make such a combination in order to increase search efficiency when querying large graphs (Cao: ¶ [0001]-[0003].).
Kowalski in view of Cao does not appear to expressly teach a medium wherein the respective dataset corresponds to a respective knowledge domain.
However Kuchmann teaches a medium wherein the respective dataset corresponds to a respective knowledge domain (Kuchmann: Fig. 3, ¶ [0080]-[0081].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Kowalski in view of Cao wherein the respective dataset corresponds to a respective knowledge domain, as taught by Kuchmann.
One would have been motivated to make such a combination in order to provide a more effective graph database (Kuchmann: Fig. 3, ¶ [0080]-[0081].).

Claim 21:
	The rejection of claim 19 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann further teaches a medium wherein the instructions for parsing the set of terms of the natural language query further comprise instructions configured to: 
generate one or more of a language model, a lexicon, and/or a grammar or syntax rule using the graph database (Kowalski: ¶ [0026], [0032]); and 
parse the set of terms of the natural language query to generate the graph query using the one or more of the language model, the lexicon, and/or the grammar or syntax rule (Kowalski: ¶ [0026], [0032]).

Claim 22:
	The rejection of claim 21 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann further teaches a medium wherein the grammar rule or syntax rule is generated at least in part using a graph schema of the graph database (Kowalski: ¶ [0026]).
	
Claim 23:
	The rejection of claim 21 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann further teaches a medium wherein the instructions for generating the graph query further comprises instructions configured to perform an entity detection operation using the language model, wherein the language model is trained on name-type attributes of nodes in the graph database (When the query is parsed, entities are identified in the query, wherein the entities correspond to entities defined in a semantic layer or other ontologies representing data sources (language models), Kuchmann: abstract, ¶ [0031]-[0033], [0036], [0045]-[0046], [0077]-[0078].  The entity recognition 140 identifies business entities in the question correspond to entities defined in a semantic layer (trained on nodes in the graph database), Kuchmann: ¶ [0014], [0032], [0045].  The entities can be identified by names, Kuchmann: ¶ [0033].).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Kuchmann and further in view of Li et al. (US 2013/0332438 A1, published 12/12/2013, hereinafter “Li”).

Claim 7:
	The rejection of claim 6 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann does not appear to expressly teach a method wherein generating the graph query comprises performing a look-up operation to generate the graph query using an entity index for the graph database.
	However, Li teaches a method wherein parsing the query comprises performing a look-up operation to parse the query using an entity index for the database (Li: ¶ [0053].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao and further in view of Kuchmann wherein parsing the query comprises performing a look-up operation to parse the query using an entity index for the database, as taught by Li.
	One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s query (Li: ¶ [0053].).
	In implementing the look-up operation into the invention of Kowalski in view of Cao and further in view of Kuchmann, performing the look-up operation when parsing the query (as taught by Li) would correspond to generating the graph query since the graph query is generated by first parsing the user’s query in the invention of Kowalski in wherein generating the graph query comprises performing a look-up operation to generate the graph query using an entity index for the graph database.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Kuchmann, further in view of Li and further in view of Broecheler (US 2018/0081937 A1, filed on 11/05/2015, hereinafter “Broecheler”).

Claim 8:
	The rejection of claim 7 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann does not appear to expressly teach a method further comprising automatically generating the entity index from the graph database.
	However, Broecheler teaches a method comprising automatically generating the entity index from the graph database (Broecheler: Fig. 1A, ¶ [0014], [0023], [0026]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao and further in view of Kuchmann to comprise automatically generating the entity index from the graph database, as taught by Broecheler.
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao and further in view of Steiner et al. (US 2015/0350440 A1, published 12/03/2015, hereinafter “Steiner”).

Claim 9:
	The rejection of claim 1 is incorporated.  Kowalski in view of Cao does not appear to expressly teach a method wherein the lexicon is generated from nodes and edges of the graph database.
	However, Steiner does not appear to expressly teach a method wherein the lexicon is generated from nodes and edges of the graph database (Steiner: ¶ [0107], [0109].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao wherein the lexicon is generated from nodes and edges of the graph database, as taught by Steiner.
	One would have been motivated to make such a combination in order to provide an effective means for generating the dictionary (Steiner: ¶ [0107], [0109].).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao and further in view of Dumoulin et al. (US 2016/0267128 A1, published 09/15/2016, hereinafter “Dumoulin”).

Claim 10:
	The rejection of claim 1 is incorporated.  Kowalski in view of Cao does not appear to expressly teach a method further comprising: 
generating, using the graph database, one or more alternative search terms related to one or more graph terms in the graph query; and 
replacing a graph term in the graph query with an alternative search term of the one or more alternative search terms.
However, Dumoulin teaches a method comprising: 
generating, using a dictionary, one or more alternative search terms related to one or more terms in the query (Dumoulin: Fig. 7, ¶ [0025]-[0026], [0050]-[0055]); and 
replacing a term in the query with an alternative search term of the one or more alternative search terms (Dumoulin: Fig. 7, ¶ [0025]-[0026], [0050]-[0055].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao to comprise:
generating, using a dictionary, one or more alternative search terms related to one or more terms in the query; and 
replacing a term in the query with an alternative search term of the one or more alternative search terms, as taught by Dumoulin.
One would have been motivated to make such a combination in order to provide a more effective means for updating the user’s query (Dumoulin: Fig. 7, ¶ [0025]-[0026], [0050]-[0055]).
In implementing the term replacement feature of Dumoulin into the invention of Kowalski in view of Cao, the dictionary used to provide the alternative terms (as taught by Dumoulin) would correspond to the graph database since the dictionary used for the queries in the invention of Kowalski in view of Cao correspond to terms associated with the graph database.  Also, the terms in the query (as taught by Dumoulin) would correspond to graph terms and the modified query (as taught by Dumoulin) would correspond to a graph query since the terms in the query correspond to the graph database and the query used to retrieve results is a graph query in the invention of Kowalski in view of Cao.  Accordingly, in combination Kowalski in view of Cao and further in view of Dumoulin teaches a method comprising: 
generating, using the graph database, one or more alternative search terms related to one or more graph terms in the graph query; and 
replacing a graph term in the graph query with an alternative search term of the one or more alternative search terms.

Claim 11:
	The rejection of claim 10 is incorporated.  Kowalski in view of Cao and further in view of Dumoulin further teaches a method further comprising: 
generating a representation of the graph query comprising a first set of graph query elements corresponding to the set of terms in the natural language query (Dumoulin: Fig. 7, ¶ [0025]-[0026], [0050]-[0055]; Kowalski: Figs. 3 and 4.); 
rendering a display comprising the representation of the graph query, wherein the representation of the graph query comprises the first set of graph query elements and the display further comprises the one or more alternative search terms (Dumoulin: Fig. 7, ¶ [0025]-[0026], [0050]-[0055]; Kowalski: Figs. 3 and 4.); and 
receiving user input indicative of a replacement of a graph query element of the first set with the alternative search term of the one or more alternative search terms (Dumoulin: Fig. 7, ¶ [0025]-[0026], [0050]-[0055]; Kowalski: Figs. 3 and 4.).

Claim(s) 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, Neely and further in view of Kuchmann.

Independent Claim 12:
	Kowalski discloses a system comprising:
one or more hardware processors (Kowalski: Fig. 10, ¶ [0089]); 
a graph database comprising (Kowalski: ¶ [0018].): 
a non-transitory processor-readable storage medium coupled to the one or more hardware processors, the processor-readable storage medium storing processor-executable instructions that, when executed by the one or more processors, cause the one or more processors to (Kowalski: Fig. 10, ¶ [0089], [0090].): 
receive a natural language query including a set of terms (Kowalski: Fig. 3 step 310, ¶ [0032]); 
parse the natural language query to generate a graph query, wherein the graph query includes graph terms corresponding to the set of terms of the natural language query (Kowalski: Fig. 3, ¶ [0032].); 
search the graph database using the graph query; and 
return a set of results based on the search (Kowalski: Fig. 3 step 350 and Fig. 4, ¶ [0032]-[0033].).
Kowalski does not appear to expressly teach a system wherein:
the graph database comprises:
a plurality of sub-graphs each representing a respective dataset; and 
a canonical layer connecting the plurality of sub-graphs, wherein the canonical layer comprises nodes and edges, wherein the edges are indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs; and 
the natural language query is parsed using the canonical layer of the graph database;
the searching is on one or more sub-graphs of the plurality of sub-graphs.
However, Cao teaches a system wherein:
the graph database comprises a plurality of sub-graphs each representing a respective dataset (Cao: Fig. 1, ¶ [0006], [0029]); and 
the searching is on one or more sub-graphs of the plurality of sub-graphs (A graph query is generated by parsing a natural language query and is used to search sub-graphs of a graph database, Cao: Figs. 1 and 2, ¶ [0006], [0024], [0305], [0316].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kowalski wherein:
the graph database comprises a plurality of sub-graphs each representing a respective dataset; and 
the searching is on one or more sub-graphs of the plurality of sub-graphs, as taught by Cao.
One would have been motivated to make such a combination in order to increase search efficiency when querying large graphs (Cao: ¶ [0001]-[0003].).
Kowalski in view of Cao does not appear to expressly teach a system wherein:
the graph database comprises a canonical layer connecting the plurality of sub-graphs, wherein the canonical layer comprises nodes and edges, wherein the edges are indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs; and 
the natural language query is parsed using the canonical layer of the graph database.
However, Neely teaches a system wherein the graph database comprises a canonical layer connecting the plurality of sub-graphs, wherein the canonical layer comprises nodes and edges, wherein the edges are indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs (Neely: ¶ [0009], [0061], [0104], [0137]-[0138].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao wherein the graph database comprises a canonical layer connecting the plurality of sub-graphs, wherein the canonical layer comprises nodes and edges, wherein the edges are indicative of relationships among the plurality of sub-graphs, wherein the relationships are based in part on attributes of individual nodes within the plurality of sub-graphs, as taught by Neely.
	One would have been motivated to make such a combination in order to provide efficient analysis of data comprises within the graph database (Neely: ¶ [0004], [0009], [0061], [0104], [0137]-[0138].).
	Kowalski in view of Cao and further in view of Neely does not appear to expressly teach a system wherein the natural language query is parsed using the canonical layer of the graph database.
	However, Kuchmann teaches a system wherein the natural language query is parsed using the canonical layer of the graph database (Kuchmann: abstract, ¶ [0045].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kowalski in view of Cao and further in view of Neely wherein the natural language query is parsed using the canonical layer of the graph database, as taught by Kuchmann.
One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s natural language query (Kuchmann: abstract, ¶ [0031]-[0033], [0036], [0045]-[0046], [0077]-[0078]).

Claim 13:
	The rejection of claim 12 is incorporated.  Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann further teaches a system wherein each of the plurality of sub-graphs is associated with a respective knowledge domain (Kuchmann: Fig. 3, ¶ [0080]-[0081].).

Claim 14:
	The rejection of claim 12 is incorporated.  Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann further teaches a system wherein the instructions for parsing the natural language query further comprise instructions configured to parse the natural language query using one or more of a grammar rule, a syntax rule, a lexicon, and/or a language model to generate the graph terms in the graph query, wherein the grammar rule, the syntax rule, the lexicon, and/or the language model are defined by the graph database (Kowalski: ¶ [0026], [0032].).   

Claim 16:
	The rejection of claim 14 is incorporated.  Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann further teaches a system wherein the instructions for generating the graph query further comprise instructions configured to perform an entity detection operation using the language model, wherein the language model is trained on name-type attributes of nodes in the graph database (When the query is parsed, entities are identified in the query, wherein the entities correspond to entities defined in a semantic layer or other ontologies representing data sources (language models), Kuchmann: abstract, ¶ [0031]-[0033], [0036], [0045]-[0046], [0077]-[0078].  The entity recognition 140 identifies business entities in the question correspond to entities defined in a semantic layer (trained on nodes in the graph database), Kuchmann: ¶ [0014], [0032], [0045].  The entities can be identified by names, Kuchmann: ¶ [0033].).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Neely, further in view of Kuchmann and further in view of Neo4J.

Claim 15:
	The rejection of claim 14 is incorporated.  Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann does not appear to expressly teach a system wherein the grammar rule is generated at least in part using a graph schema of the graph database.
	However, Neo4J teaches a system wherein the grammar rule is generated at least in part using a graph schema of the graph database (“A user types what they are looking for in their own words. Their words are parsed in context and compared against a grammar of relationships the system understands”, Neo4J: page 2.  Examiner considers the “grammar of relationships” to be the graph schema of the graph database.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann wherein the grammar rule is generated at least in part using a graph schema of the graph database, as taught by Neo4J.
	One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s natural language query (Neo4J: page 2).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao and further in view of Steiner.

Claim 17:
	The rejection of claim 14 is incorporated.  Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann does not appear to expressly teach a system wherein the lexicon is generated from nodes and edges of the graph database.
	However, Steiner does not appear to expressly teach a system wherein the lexicon is generated from nodes and edges of the graph database (Steiner: ¶ [0107], [0109].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann wherein the lexicon is generated from nodes and edges of the graph database, as taught by Steiner.
	One would have been motivated to make such a combination in order to provide an effective means for generating the dictionary (Steiner: ¶ [0107], [0109].).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Neely, further in view of Kuchmann and further in view of Li.

Claim 18:
	The rejection of claim 12 is incorporated.  Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann does not appear to expressly teach a system wherein the instructions for generating the graph query further comprise instructions for performing a look-up operation to generate the graph query using an entity index for the graph database.
	However, Li teaches a system wherein parsing the query comprises performing a look-up operation to parse the query using an entity index for the database (Li: ¶ [0053].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann wherein parsing the query comprises performing a look-up operation to parse the query using an entity index for the database, as taught by Li.
	One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s query (Li: ¶ [0053].).
	In implementing the look-up operation into the invention of Kowalski in view of Cao, further in view of Neely and further in view of Kuchmann, performing the look-up operation when parsing the query (as taught by Li) would correspond to generating the graph query since the graph query is generated by first parsing the user’s query in the invention of Kowalski in view of Cao and further in view of Kuchmann.  Also, the database (as taught by Li) would correspond to a graph database since the entity used in the parsing operation are entities corresponding to a graph database in the invention of Kowalski in view of Cao and further in view of Kuchmann.  Accordingly, in combination Kowalski in view of Cao, further in view of Neely, further in view of Kuchmann and further in view of Li teaches a system wherein the instructions for generating the graph query further comprise instructions for performing a look-up operation to generate the graph query using an entity index for the graph database.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Kuchmann and further in view of Neely.

Claim 20:
	The rejection of claim 19 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann further teaches a medium wherein the plurality of sub-graphs are connected by a canonical layer (Kuchmann: Fig. 3, ¶ [0014], [0032], [0080].).
	Kowalski in view of Cao and further in view of Kuchmann does not appear to expressly teach a medium wherein the canonical layer comprises one or more edges generated based on related attributes of individual nodes within the connected sub-graphs.
	However, Neely teaches a medium wherein the canonical layer comprises one or more edges generated based on related attributes of individual nodes within the connected sub-graphs (Neely: ¶ [0009], [0061], [0104], [0137]-[0138].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Kowalski in view of Cao wherein the canonical layer comprises one or more edges generated based on related attributes of individual nodes within the connected sub-graphs, as taught by Neely.
	One would have been motivated to make such a combination in order to provide efficient analysis of data comprises within the graph database (Neely: ¶ [0004], [0009], [0061], [0104], [0137]-[0138].).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Kuchmann and further in view of Steiner.

Claim 24:
	The rejection of claim 21 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann does not appear to expressly teach a medium wherein the lexicon is generated from nodes and edges of the graph database.
	However, Steiner does not appear to expressly teach a medium wherein the lexicon is generated from nodes and edges of the graph database (Steiner: ¶ [0107], [0109].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Kowalski in view of Cao and further in view of Kuchmann wherein the lexicon is generated from nodes and edges of the graph database, as taught by Steiner.
	One would have been motivated to make such a combination in order to provide an effective means for generating the dictionary (Steiner: ¶ [0107], [0109].).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Kuchmann and further in view of Li.

Claim 25:
	The rejection of claim 19 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann does not appear to expressly teach a medium wherein the instructions for generating the graph query further comprises instructions configured to perform a look-tip operation to generate the graph query using an entity index for the graph database.
	However, Li teaches a medium wherein the instructions for generating the graph query further comprises instructions configured to perform a look-tip operation to generate the graph query using an entity index for the graph database (Li: ¶ [0053].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Kowalski in view of Cao and further in view of Kuchmann wherein the instructions for generating the graph query further comprises instructions configured to perform a look-tip operation to generate the graph query using an entity index for the graph database, as taught by Li.
	One would have been motivated to make such a combination in order to provide an effective means for parsing the user’s query (Li: ¶ [0053].).
	In implementing the look-up operation into the invention of Kowalski in view of Cao and further in view of Kuchmann, performing the look-up operation when parsing the query (as taught by Li) would correspond to generating the graph query since the graph query is generated by first parsing the user’s query in the invention of Kowalski in view of Cao and further in view of Kuchmann.  Also, the database (as taught by Li) would correspond to a graph database since the entity used in the parsing operation are entities corresponding to a graph database in the invention of Kowalski in view of Cao and further in view of Kuchmann.  Accordingly, in combination Kowalski in view of Cao, wherein generating the graph query comprises performing a look-up operation to generate the graph query using an entity index for the graph database.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Cao, further in view of Kuchmann, further in view of Li and further in view of Broecheler.

Claim 26:
	The rejection of claim 24 is incorporated.  Kowalski in view of Cao and further in view of Kuchmann does not appear to expressly teach a medium further comprising automatically generating the entity index from the graph database.
	However, Broecheler teaches a medium comprising automatically generating the entity index from the graph database (Broecheler: Fig. 1A, ¶ [0014], [0023], [0026]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kowalski in view of Cao and further in view of Kuchmann to comprise automatically generating the entity index from the graph database, as taught by Broecheler.
	One would have been motivated to make such a combination in order to provide an effective means for generating the entity index (Broecheler: Fig. 1A, ¶ [0014], [0023], [0026]).


Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175